      Case 2:19-cv-13658-BWA-DPC Document 37 Filed 09/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

DRAKE JOSEPH GEISLER                                               CIVIL ACTION

VERSUS                                                             NO. 19-13658

LOUISIANA STATE ET AL.                                             SECTION M (2)



                                          O R DE R

       The Court, having considered the complaint, the record, the applicable law, the

magistrate judge’s Report and Recommendation, and the failure of any party to file an

objection to Report and Recommendation,                hereby approves the Report       and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

       IT IS ORDERED that plaintiff’s claim that he was denied his First Amendment right to

the free exercise of religion by being denied religious services is DISMISSED WITH

PREJUDICE as legally frivolous under 28 U.S.C. § 1915(e)(2) and 42 U.S.C. § 1997e(c)(1), and

alternatively, as barred by qualified immunity.

       IT IS FURTHER ORDERED that plaintiff’s claim that he was denied his First

Amendment right to the free exercise of religion by being denied a kosher diet is DISMISSED

WITH PREJUDICE as legally frivolous under 28 U.S.C. § 1915(e)(2) and 42 U.S.C. §

1997e(c)(1), and alternatively, as barred by qualified immunity.

       IT IS FURTHER ORDERED that this Court declines to exercise jurisdiction over

plaintiff’s state law claim for slander/defamation and those claims are DISMISSED WITHOUT

PREJUDICE.



                                              -1-
      Case 2:19-cv-13658-BWA-DPC Document 37 Filed 09/29/20 Page 2 of 2




       IT IS FURTHER ORDERED that plaintiff’s claim for injunctive relief is DISMISSED

AS MOOT, as he is no longer incarcerated at the Terrebonne jail, where he alleges his

constitutional rights were denied.

       New Orleans, Louisiana, this 29th day of September, 2020.



                                             __________________________________
                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE




                                          -2-
